Blandeord, Justice.
The court below, among other things, charged the jury, “ If you believe from the .evidence, at the time of the killing, deceased, Sims, manifestly intended, by violence or surprise, to commit a felony upon the officer while engaged in the proper performance of his official duty, and the circumstances, as they appeared to Adams, were sufficient to excite the fears of a reasonable man, and that he believed that it was necessary to kill him to prevent the ■ felony, and he acted under the influence of those fears and belief, and not in a spirit of revenge, and he killed Sims, and the killing was necessary to prevent the felony, it would be justifiable homicide.” This charge would have been right and in accordance with the Code, if the court had left out the words, “ and the killing was necessary to prevent the felony, ” with the addition of these words, the charge was erroneous. The Code does not make it necessary, under the circumstances of a case like this, that the killing was necessary to prevent the felony; all that the Code requires is, *89under circumstances like these, that the circumstances were sufficient to excite the fears of a reasonable man that it was the purpose of the deceased to perpetrate a felony upon the officer, and that the accused acted under the influence of those fears, and not in a spirit of revenge. It does not have to appear that the killing was necessary to prevent the felony, but only that the circumstances were sufficient to excite the fears of a reasonable man, and that he acted under those fears, and not in a spirit of revenge.
There were other rulings and decisions of the court excepted to in this case, which are not here considered, as they may not occur on another trial; but it must not be inferred that they are approved by this court.
Judgment reversed.